Citation Nr: 0514424	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  03-23 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for Paget's disease, 
claimed as secondary to PTSD.

3.  Entitlement to service connection for a heart disability 
(to include angina), claimed as secondary to PTSD.

4.  Entitlement to service connection for headaches, claimed 
as secondary to PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from October 1942 to September 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The veteran appeared at a Travel Board Hearing in June 2004 
before the undersigned Acting Veterans Law Judge, who is 
designated by the Chairman of the Board to conduct hearings 
pursuant to 38 U.S.C.A. § 7101(c) (West 2002).  A transcript 
of the hearing testimony is associated with the claim file.


FINDINGS OF FACT

1.  The veteran's claimed service stressor is not combat 
related, and is incapable of verification. 

2.  There is no competent medical evidence establishing that 
the veteran has PTSD, currently. 
 
3.  There is no competent medical evidence linking Paget's 
disease, a heart disability and headaches to a disease or 
injury in service or to a service-connected disability; all 
of the aforementioned conditions manifested decades after 
active military service


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f) (2004).

2.  Paget's disease was not incurred in or aggravated by 
service, and is not proximately due to or the result of any 
service-connected disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2003); Allen v. 
Brown, 7 Vet. App.439 (1995).

3.  A heart disability (to include angina) was not incurred 
in or aggravated by service, and is not proximately due to or 
the result of any service-connected disability.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2003); 
Allen v. Brown, 7 Vet. App. 439 (1995).

4.  Headaches were not incurred in or aggravated by service, 
and is not proximately due to or the result of any service-
connected disability.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2003); Allen v. Brown, 
7 Vet. App.439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, upon receipt of a substantially complete 
application for benefits, imposes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits, as well as a duty to 
notify the claimant what information and evidence, if any, 
the claimant is to provide, what evidence VA will attempt to 
obtain, and for the claimant to submit any information or 
evidence in his or her possession.  38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
also requires VA to assist the claimant with obtaining the 
evidence necessary to substantiate the claim.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326.

Duty to notify

In May 2002, after receipt of the veteran's application for 
benefits, the RO provided the veteran with a PTSD notice 
letter and Stressor Questionnaire.  The Questionnaire 
informed the veteran of the VCAA and VA's obligations under 
it, and provided a complete explanation of the legal standard 
applied to PTSD claims and the evidence needed to support a 
PTSD claim.  As to who would obtain what part of the evidence 
needed, the Questionnaire informed the veteran that the RO 
would obtain any VA treatment, and other federal, records 
related to his claim, and that he was responsible for 
submitting private medical evidence.  The Questionnaire also 
informed him that, at his option RO would obtain any private 
treatment records he identified as related to this claim, 
provided he completed, signed, and returned, the enclosed VA 
Forms 21-4142 to authorize VA to obtain them on his behalf.  
In a separate letter of May 2002, the RO informed the veteran 
of the private providers it had contacted and asked to 
provide treatment records, and also informed the veteran that 
it was his responsibility to ensure they were provided.

In a letter dated in April 2003 (letter), the RO again 
informed the veteran of the VCAA and VA's obligations under 
the act, to include the evidence needed to support his claim.  
As to who would obtain what part of the evidence needed, the 
letter informed the veteran that he should ensure that all of 
his private providers were identified so any treatment 
records could be obtained, and that the RO would obtain any 
private treatment records he identified as related to this 
claim, provided he completed, signed, and returned, the 
enclosed VA Forms 21-4142 to authorize VA to obtain them on 
his behalf.  The letter also informed the veteran to send 
identifying information or the evidence itself, which the 
Board construes as reasonably informing him to submit any 
evidence in his possession.

The Board finds that the described letters meet the notice-
content requirements of the VCAA.  38 U.S.C.A. § 5103(a) and 
5103(b)(3); 38 C.F.R. § 3.159(b)(1); Opinion Of The General 
Counsel 1-2004 (February 24, 2004); Pelegrini v. Principi, 18 
Vet. App. at 120-21; Quartuccio v. Principi, 16 Vet. App. 
183.

Duty to assist

The RO obtained the veteran's private treatment records from 
the care providers he identified.  Although he identified 
additional treatment providers in a March 2003 letter, he 
failed to provide authorization for release of information 
forms so that outstanding records could be obtained.  In any 
event, he has repeatedly indicated that no doctor has linked 
Paget's disease, a heart disability and headaches to service 
or provided a diagnosis of PTSD; as such, it must be 
concluded that any outstanding records would generally 
reflect ongoing treatment and such is essentially duplicative 
of evidence already on file.  Thus, the Board finds that the 
RO has complied with the duty to assist the veteran with the 
development of his claims.  38 C.F.R. § 3.159(c).

Factual background

The veteran had active service from October 1942 to September 
1945.  His September 1942 entrance examination and his 
September 1945 separation examination reports reveal no 
pertinent abnormalities. 

In February 1947, the RO requested the veteran's complete 
medical records from active service.  In March 1947, it was 
noted that his "complete medical records" had been 
furnished.  

The veteran has indicated that all of his service was in the 
Continental U.S.  Specifically, he says he was assigned to 
port security duties in New Jersey and New York.  His various 
statements reflect that his claimed stressor is related to an 
event which occurred one spring evening in 1945 while he was 
on the midnight shift.  He was checking the on-duty guards on 
the piers when he had to go from one pier to another.  There 
were railroad tracks on some of the piers and, on this 
occasion, there were railroad cars between him and the pier 
he had to reach.  The veteran related that, ordinarily, there 
would be a brakeman with a lantern along side the cars.  On 
this evening, however, there was no brakeman, and it was 
dark.  The veteran related that he could see a break between 
the cars, and he decided to go between the opening.  As he 
was doing this, the rail cars "came together" and he froze.  
The cars did not touch the veteran or cause him to injure 
himself.  He explained that he could see himself screaming 
and blood everywhere had he gotten caught between the cars.  
He related that he told noone, as he was too shook up and 
embarrassed, and that he "was never so scared in [his] 
life."  The veteran related that, in April 2002, he finally 
told his wife, and she said, "that's why you are having 
those headaches."  The veteran related that he had 
experienced headaches beginning in 2000, and that he also had 
nightmares about the train coming together.

Generally, VA and private treatment records from the mid 
1990s onward show that the veteran has been diagnosed as 
having Paget's disease, heart problems, and headaches.  
Specifically, a May 1997 private report reflects an 
impression of peripheral arterial disease.  A December 1999 
report reflects a diagnosis of rule out angina.  A May 2001 
MRI brain scan reflects moderate cerebral atrophy and a small 
number of lacunar infarctions.  An August 2001 bone scan 
revealed Paget's disease.  A private May 2002 report reflects 
that the veteran's provider observed that the veteran had 
experienced a continuous headache for two years, and that the 
etiology was unclear.  None of the aforementioned records 
reflect any opinion or comment that the disorders were 
related to the veteran's active service.

The November 2002 VA PTSD examination report reflects that 
the veteran related the events involving the railroad car (as 
discussed above) to the examiner.  The examiner noted that, 
evidently, over the years, the event would pop into the 
veteran's mind occasionally, but it had never been a 
significant issue.  The veteran related that, three or four 
years ago, he started to think about it a little bit more, 
which he attributes to his age, developing medical problems, 
and the fact that he does not sleep as well.  When the 
examiner asked about nightmares, the veteran responded, 
"once in a great while," and they usually awakened him in a 
sweat.  He related that he thought more about it whenever he 
heard a train whistle or sees a train moving.  He related 
that occasionally he awoke in the middle of the night to 
urinate, and that he had some trouble falling asleep again.  
The report reflects that the veteran did not relate any other 
symptoms.  He complained of trouble with word finding and 
with fluency.  Another veteran, and possibly his primary care 
provider, told him he had PTSD and the headaches, which are 
all related to the incident in 1945.  The examiner 
specifically noted that "there was no scientific basis for 
any of this."  The veteran denied any history or psychiatric 
treatment or taking any psychotropic medication.  The 
examiner noted the veteran married his current wife in 1946, 
they have three children, and that they are active in church 
and other social activities.  The veteran provided a fairly 
extensive medical history.  He reported a history of CAD, 
hypertension, diabetes mellitus, cerebrovascular disease, and 
of a right endarterectomy, as well as Paget's disease.  
Mental status examination revealed the veteran to be alert 
and oriented in all three spheres, in good contact with 
routine aspects of reality, and he showed no signs or 
symptoms of psychosis.  In sum, the examiner noted no 
psychiatric pathology.  The examiner observed that the 
veteran did become somewhat mildly shaky and a little bit 
tearful as he talked about the experience and how frightened 
he was at that particular time.  The examiner noted, however, 
that "to suggest that all that has occurred with him since 
that time, and especially in the last four or five years, is 
related to this one isolated incident and unverified incident 
is not logical."  The examiner opined that the overall 
clinical impression was one of no psychiatric diagnosis at 
that time.  The examiner rendered Axis I and Axis II 
diagnoses of no diagnosis.  Axis V was assessed as 90.  The 
examiner opined that the veteran did not meet the Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition, 
criteria for a diagnosis of PTSD either in terms of an 
identified stressor that meets criterion-A for the diagnosis 
or by on-going symptoms.

At the June 2004 Travel Board Hearing, the veteran recounted 
the events of 1945.  The veteran related that he awakens at 
times with his heart pounding.  He conceded that his VA care 
provider informed him that he did not have PTSD, but the 
veteran related that "I'm saying it's service-connected."  
The veteran stated that his family physician told him he had 
symptoms of PTSD, but the veteran related that, when he told 
his physician that he had filed a claim and asked him to 
testify, his physician told him he was on his own.  The 
veteran also related that no one had ever told him that his 
Paget's disease or angina was related to PTSD.

Applicable law and regulation

Service connection for VA disability compensation purposes 
may be awarded for disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  To prove service connection, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  Certain 
conditions, such as cardiovascular disease, will be presumed 
to have been incurred in service if manifested to a 
compensable degree within one year after service. 38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by probative evidence to the 
contrary, however.

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the applicable 
regulatory criteria, which is: a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  Section 4.125(a) of 38 
C.F.R. incorporates the DSM-IV as the governing criteria for 
diagnosing PTSD.  the claimed stressor must be shown and 
verified.  Further, the veteran's uncorroborated testimony is 
not sufficient to verify the stressor.  Cohen v. Brown, 10 
Vet. App. at 146-47.

A disability which is proximately due to or the result of a 
service-connected injury or disease shall be service 
connected.  38 C.F.R. § 3.310.  Further, a disability which 
is aggravated by a service connected disorder may be service 
connected to the degree that the aggravation is shown.  Allen 
v. Brown, 7 Vet. App. 439 (1995).

The veteran is entitled to the benefit of the doubt where the 
evidence in favor of service connection and against service 
connection is roughly in balance.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990); see also Almany v. Brown, 9 Vet. App. 518, 519 
(1996).  The determination as to whether the requirements for 
service connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Once the evidence 
is assembled, the Board is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  If so, the claim is denied.  If the evidence supports 
the claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 
F.3d 1361, 1365-66 (Fed. Cir. 2001).  If the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.

Analysis

PTSD 

The veteran's claimed PTSD stressor is not related to combat 
or personal assault.  The only evidence of the veteran's 
stressor is his personal submissions and testimony.  Further, 
in light of the fact that the veteran related that he never 
told anyone of the 1945 incident until 2002, the claimed 
stressor cannot be verified.  

The claims file does not contain competent medical evidence 
of a diagnosis of PTSD.  When examined by VA in 2002, it was 
opined that the veteran does not manifest any PTSD or other 
psychiatric symptomatology.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110 
(formerly § 310).  In the absence of proof of present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. 
Brown, 104 F.3d 1328 (1997) (Interpreting 38 U.S.C. § 1131 as 
requiring the existence of a present disability for VA 
compensation purposes) and Wamhoff v. Brown, 8 Vet. App. 517, 
521 (1996).

In sum, the Board finds that the claim must be denied given 
the absence of a verified stressor and a diagnosis of PTSD 
which is related to a verified stressor.

Paget's disease, heart disability, headaches.

The veteran's service medical records, including his entrance 
and separation examinations, do not reveal any evidence of 
complaints, treatment, or diagnoses relating to Paget's 
disease, a heart disability, and headaches.  Further, there 
is no evidence of the disabilities at issue from the 1940s 
through the 1990s.  The claims file reveals that the 
disabilities first manifested beginning in the mid 1990s.  
There is no competent medical evidence that links the current 
disabilities to a disease or injury in service.  

The veteran's allegations regarding a causal connection 
between PTSD and Paget's disease, a heart disability and 
headaches is acknowledged.  First, it is noted that there is 
no evidence on file which establishes a diagnosis of PTSD.  
In fact, the last VA examination specifically discounted a 
PTSD diagnosis.  Further, even assuming for argument purposes 
that Paget's disease, a heart disability, and headaches were 
related to PTSD, such would be of no consequence as PTSD is 
not service-connected (see discussion, above).  

In sum, the preponderance of the evidence is against all of 
the veteran's service connection claims; as such, the 
benefit-of-the-doubt doctrine is inapplicable and the claims 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for Paget's disease is 
denied.

Entitlement to service connection for a heart disability (to 
include angina) is denied.

Entitlement to service connection for headaches is denied.



	                        
____________________________________________
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


